UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4968


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LESLIE WADE WALKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00048-LHT)


Submitted:    March 23, 2009                 Decided:   April 9, 2009


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, PLLC, Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina; Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leslie    Wade     Walker   appeals    the    212-month    sentence

imposed following his guilty plea to possession of a firearm by

a convicted felon, 18 U.S.C. § 922(g)(1) (2006).               Walker argues

that his due process rights were violated because he did not

receive notice that he would be sentenced under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e) (2006), the Government

failed to prove the predicate offenses necessary to designate

him as an armed career criminal, and the Government violated its

implicit agreement not to seek a sentence under the ACCA.                    The

Government counters that it did not breach the plea agreement,

Walker waived his right to appeal his sentence, and that his

claims otherwise lack merit.

             We find that there was no implicit agreement to exempt

Walker from the armed career criminal designation.                   Cf. United

States v. Williams, 488 F.3d 1004, 1011 & n.9 (D.C. Cir. 2007)

(declining     to    address    claim   that   Government     breached       plea

agreement     by    seeking     ACCA    sentence     where   plea     agreement

discussed only career offender provision, but noting that “the

Government    could    no     more   have   agreed   to    deviate    from    the

statutorily required sentence than could the district court”).

Therefore, we conclude that the Government did not breach the

plea agreement by pursuing an armed career criminal enhancement.



                                        2
            Turning to the waiver of appellate rights, we find

that the remainder of Walker’s claims are within the scope of

the valid waiver.     United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).     Accordingly, we affirm in part and dismiss in

part Walker’s appeal.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument    would   not   aid   the

decisional process.

                                                         AFFIRMED IN PART
                                                    AND DISMISSED IN PART




                                    3